Citation Nr: 1708525	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-42 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for venereal disease.

2.  Entitlement to service connection for coronary artery disease (CAD). 

3.  Entitlement to service connection for diabetes mellitus type II (DM).

4.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1967.  

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in April 2009 and 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2010, the Veteran presented testimony during a hearing before a Rating Veterans Service Representative at the RO.  A transcript of the hearing is associated with the claims file.  

In April 2015, the Board remanded the claims to afford the Veteran a Board hearing.  In January 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  On January 3, 2017, at his Board hearing and prior to the promulgation of a decision in the appeal, the Veteran, with his representative, withdrew his pending appeal as to the issue of entitlement to service connection for a venereal disease.

2.  Coronary artery disease is not shown to be causally or etiologically related to any disease, injury, or incident in service and arteriosclerosis or cardiovascular-renal disease did not manifest within one year of the Veteran's discharge from service.

3.  Diabetes mellitus type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  In a final decision issued in August 1995, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD. 

5.  Evidence added to the record since the final August 1995 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the claim for service connection for venereal disease by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Coronary artery disease was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The August 1995 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to an acquired psychiatric disorder to include PTSD is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204. 

On January 3, 2017, at his Board hearing and prior to the promulgation of a decision in the appeal, the Veteran, with his representative, withdrew his pending appeal as to the issue of entitlement to service connection for a venereal disease.  See Board transcript [T.] page 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, as the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to this issue and it must be dismissed.


II.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As relevant to the Veteran's claims for service connection, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2013 letter, sent prior to the April 2014 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for diabetes mellitus and a coronary artery condition on a direct basis.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103 (a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C.         § 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim. 

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103 (a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103 (a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

As relevant to the Veteran's application to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters in July and October 2008 sent prior to the initial unfavorable decision issued in April 2009, informed the Veteran of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claim.  In this regard, while the letter did not specifically advise the Veteran that such claim had been previously denied and the bases for such denial, it did fulfill VA's duty to notify as interpreted by VAOPGCPREC 6-2014.  Moreover, a reasonable person could have been expected to understand what was needed to support the Veteran's application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD based on notice that was provided to him during the course of his appeal.  Specifically, the April 2009 decision, September 2009 statement of the case and the January and July 2010 supplemental statements of the case informed the Veteran of the basis of the original denial and the date of such denial.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007), rev'd on other grounds Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the July and October 2008 letters informed of the Veteran and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service treatment records and social security administration records have been obtained and considered.  In addition, neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained. 

Finally, the Board finds that there was substantial compliance with its April 2015 remand directives as they pertain the issues herein decided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008)(finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board in April 2015 directed the AOJ to schedule the Veteran for a Board videoconference hearing.  In January 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Accordingly, the Board finds that there has been substantial compliance with the January 2015 Board remand directives and, therefore, no further action is necessary.  See Stegall, supra; D'Aries, supra.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus and coronary artery disease; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his diseases are the result of active service but has not provided any specific incident or occasion.  He has not alleged that he has had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the Veteran's claims for entitlement to service connection for coronary artery disease or diabetes mellitus type II.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

III.  Service Connection Claims

The Veteran is claiming service connection for coronary artery disease and diabetes mellitus as a result of his active service.  Specifically, he alleges that the stress and circumstances of his time in the service caused his heart condition.  During his Board hearing, he testified that he suffered from chest pains while stationed in the Philippines, but after that his heart condition was dormant until he suffered a heart attack several years after his discharge.  As far as his diabetes mellitus, he contends that he does not know what caused his condition.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, arteriosclerosis, and cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6). 

Diabetes mellitus and ischemic heart disease are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e); but see also 38 C.F.R. § 3.309 (e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam.  As such, a presumption of herbicide exposure based upon exposure in Vietnam is not warranted.  See 38 C.F.R. §§ 3.307 (a)(6)(iii).

The Veteran's service personnel records show his service occupational specialty (MOS) to be a deckhand or equivalent to a water transport occupation and that he served in the Navy from July 1963 to August 1967, to include time aboard the U.S.S. Scanner.  He testified at his Board hearing that such service included time stationed in the Philippines to include in Subic Bay, where he would ferry men from shore to deep water vessels where they would continue on to Vietnam. 

According to the M21-1MR at IV.ii.2.C.10.r, the applicable DOD list does not indicate that herbicides were used or stored in Apra Harbor, Guam, or Subic Bay, Philippines.  In addition, the Veteran has not provided any additional evidence of exposure to herbicides.  Consequently, the most probative evidence shows that the Veteran was not directly exposed to any herbicide during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307 (a)(6) (2016).

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed in the Philippines where he served aboard the U.S.S. Scanner.  The Veteran has provided details about his service, including testifying at the January 2017 hearing that he had ferried men from shore to deep water vessels.  However, he did not testify to any time spent handling any herbicides nor did he testify to any time served in Vietnam or the DMZ. 

In sum, the Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran in support of his claim; however, the evidence of record does not competently and credibly establish that the Veteran was exposed directly or indirectly to any herbicides.  As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in the Philippines or that he was presumptively exposed and, thus, he is not entitled to any presumption that would result from such exposure.  

In addition to the foregoing, the Board finds that the evidence does not competently and credibly establish that the Veteran was directly exposed to herbicides during service.  In addition, there is no evidence of record to establish actual exposure to herbicides during service.  

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure to shown, entitlement to service connection for diabetes mellitus and/or ischemic heart disease, namely coronary artery disease, based upon herbicide exposure, is not warranted in this case.

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested diabetes mellitus and/or coronary artery disease in service.  The Veteran alleges that his heart condition was caused by stress during service and then laid dormant until his heart attack years later and that he did not know what caused his diabetes mellitus type II.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus and/or coronary artery disease.  In this regard, the July 1967 service discharge examination found the Veteran's heart and endocrine system to be normal.  

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disabilities after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 36 (1992).  In this case, the clinical evidence of record reflects diagnoses of coronary artery disease and diabetes mellitus in August 1996 and December 2012, respectively.  While the Veteran reported chest pains on occasion prior to his coronary artery disease diagnosis, it was determined that such were the result of anxiety and not heart related.  See VA treatment records March 1983, August 1986, April 1987.  The lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested chronic disabilities in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claims. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he was either exposed to herbicides or suffered from abnormal stress or chest pains during his period of active service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that such diseases are otherwise related to service.  See McLendon, supra. 

The Board notes that the Veteran and his representative have generally contended on his behalf that his diabetes mellitus and coronary artery disease are related to his purported in-service herbicide exposure or directly to his active service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus or coronary artery disease and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his current manifestations of diabetes mellitus and coronary artery disease and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of diabetes mellitus and/or coronary artery disease requires the interpretation of results found on physical examination and knowledge of the internal endocrine and/or cardiovascular processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

The Board has considered whether service connection may be granted for arteriosclerosis, and/or cardiovascular-renal disease or diabetes mellitus, as a chronic disease; however, coronary artery disease and diabetes mellitus were not diagnosed until August 1996 and December 2012, more than 29 years after the Veteran was discharged from service, and he has not alleged a continuity of such symptomatology since service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for diabetes mellitus, arteriosclerosis, and/or cardiovascular-renal disease as a chronic disease, is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a); Walker, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus and coronary artery disease.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Claim to Reopen

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the Veteran initially claimed entitlement to service connection for a nervous condition in September 1973 and July 1974.  In a decision dated in August 1974, the RO considered the Veteran's service treatment records and post service treatment records.  The RO found that the Veteran's active psychosis was not related to service.  The Veteran filed a claim in January 1984 for emotional problems and submitted additional treatment records.  In a rating decision dated March 1984, the RO refused to reopen the Veteran's claim and confirmed their prior decision, noting that the records received since the prior final denial only reflected the Veteran's current condition and had no bearing on service connection.  Rating decisions issued in April 1984 and September 1987 again confirmed the prior rating decisions' conclusions.  The Veteran filed a notice of disagreement with the September 1987 decision and a statement of the case was issued in December 1987.  In September 1989, the Board issued a decision which confirmed that the August 1974 decision was final and found that the evidence submitted since such decision did not establish that a nervous disorder, including paranoid schizophrenia was present in service or that a psychosis was manifested within one year following separation.  

In March 1991, the Veteran filed a claim for service connection for PTSD.  In a rating decision dated in July 1991, the RO concluded that the Veteran's claim for an acquired psychiatric disorder, to include PTSD was really a claim to reopen his previously denied psychiatric claim.  The RO determined that no new and material evidence had been submitted establishing a relationship for the Veteran's diagnosed problem.  In addition, the RO found that the Veteran's claim for PTSD was not supported by the evidence of record.  The RO considered the evidence of record for the prior denials as well as updated treatment records from March 1991.  The Veteran submitted additional treatment records to the record and rating decisions in October and December 1991 confirmed the prior decisions.  

In November 1992, the Veteran again filed to reopen his claim for a nervous condition and submitted additional treatment records.  A rating decision in February 1993 confirmed the prior decisions.  The RO considered the newly received evidence and determined that no evidence supported a finding of a relationship between the Veteran's service and his acquired psychiatric disorder.  The Veteran submitted additional treatment records in December 1994 and January, February and March 1995.  In August 1995, the RO issued a rating decision which considered the evidence previously of record as well as the VA treatment records from 1987 through 1993.  The RO determined that new and material evidence adequate to reopen the Veteran's claim for service connection for a nervous condition had not been submitted. 

In this regard, the Veteran's available service treatment records were negative for complaints, treatments, or diagnoses related to any psychiatric condition.  The July 1967 exit examination noted a normal psychiatric evaluation.  

VA treatment records dated 1987 to 1993 did not establish the in service incurrence of a psychiatric disorder.  The treatment records reflected no reference to associate the Veteran's current condition with his period of active duty service.  In addition, there was no confirmation of any of the Veteran's alleged in service stressor events.  Furthermore, while the treatment records reflected that the Veteran underwent treatment for PTSD symptoms, there was no definitive diagnosis of PTSD.  

The Veteran was advised of the decision and his appellate rights in an August 1995 letter.  He did not enter a notice of disagreement as to the August 1995 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder was received prior to the expiration of the appeal period stemming from the August 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

VA received the Veteran's current application to reopen his previously denied claim in December 2007.  In this regard, the Board again notes that the Veteran's claim was previously denied as the record did not establish a nexus between the claimed acquired psychiatric disorder and service, nor did he establish a definitive diagnosis of PTSD or have any verified in service stressors.  

The evidence received since the August 1995 rating decision includes additional VA treatment records dated through April 2014, social security administration records, the April 2010 VA PTSD examination, the Veteran's statements and self-reported stressors as well as VA's formal finding of a lack of information to verify the Veteran's alleged in service stressors, and the January 2017 hearing transcripts. 

While the VA treatment records dated through April 2014 document treatment for a variety of conditions, they do not reflect a definitive diagnosis for PTSD nor do they provide a nexus between the Veteran's diagnosed acquired psychiatric disorders and his active service.  The social security administration records also fail to document any currently diagnosed mental condition that had its onset during service or was caused by or is in any way related to the Veteran's active service. 

The April 2010 VA examination reflects the Veteran's complaints of paranoia and feeling distant.  He reported that he did not hear voices as much as he used to but that he occasionally had visual hallucinations and flashbacks.  The Veteran reported that he previously had suicidal thoughts but now his mind was preoccupied with thoughts of how to make the world a better place.  The examiner found the Veterans symptoms were moderate to severe.  The examiner diagnosed the Veteran with schizophrenia paranoid type but found that the Veteran did not meet the DSM-IV criteria for PTSD.  Furthermore, the examiner found that the Veteran was not able to report a clear traumatic exposure during his time in the Philippines from 1963-1967.  The examiner noted a long history of mental health illness with the initial diagnosis and treatment of schizophrenia in 1973.  The examiner noted that there was no evidence of any mental health treatment during service and therefore he found that the Veteran's mental disorder was not caused by or related to his service.  

The Veteran submitted stressor statements in September 2008.  In the statements the Veteran alleged several different instances of stress and fear, to include an alleged fire aboard his ship, a possible submarine and a hovering helicopter.  However, while he provided no details of these incidents, he did note that at the time he felt no fear.  In addition, he recounted driving a boat ferrying men from the shore to a deep water vessel and he noted the "fear in their eyes."  In addition, he noted that he "hauled bombs" and that he often slept on bombs.  However, in April 2009, the RO issued a formal finding of a lack of information required to corroborate the Veteran's alleged stressors associated with his claim for PTSD.  The RO determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send or allow for meaningful research. 

The Veteran testified at the January 2017 hearing that his alleged in service stressor was his ferrying of young soldiers from the shore to the deep water vessels on their way to Vietnam.  He testified that it seemed like the men "had an idea of their fate.  A lot of them weren't coming back, and they knew it."  The Veteran reported that at the time this was not difficult or stressful, but that since his discharge he has had a hard time dealing with it.  

While the Veteran's specific allegations of in service stressors were not of record for the prior denial, they still failed to provide enough details so as to be verified and therefore are not material.  In addition, while the VA treatment and social security administration records and April 2010 VA examination were not of record at the time of the prior rating decision, they are duplicative of the evidence that was previously of record at the time of the August 1995 rating decision.  Specifically, the Veteran was previously diagnosed with schizophrenia however a nexus was missing, and the Veteran previously contended that he suffered from PTSD, but an adequate diagnosis and nexus were missing. 

Therefore, the Board finds that the evidence received since the August 1995 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

The appeal as to the Veteran's claim for service connection for venereal disease is dismissed. 

Service connection for coronary artery disease is denied.

Service connection for diabetes mellitus type II is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


